Dear Auditor McCaskill:
This office received your letter of April 4, 2006, submitting a fiscal note and fiscal note summary prepared under Section116.175, RSMo, for an initiative petition, submitted by Steven L. Reed, for a proposed constitutional amendment modifying Section36(a) of Article IV of the Constitution of Missouri, relating to economic development (technology parks). The fiscal note summary that you submitted is as follows:
  The proposed constitutional amendment will impose an additional sales tax of one-tenth of one percent for one year. The additional revenues of approximately $84 million will be used for the promotion and development of Technology Parks in Missouri.
Under Section 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General